      Case 1:16-cr-00311-KMW Document 484 Filed 06/23/21 Page 1 of 1


                       SHER TREMONTE                                 LLP




                                                       USDS SONY            JUll\., "--' ,   .<.v~>



                                                       DOCUMENT
VIAECF
                                                       ELECTRONICALLY FILED
Hon . Kimba M. Wood                                    DOC#: _ _ ___,._ ___,____
United States District Judge
Southern District of New York
                                                       DATE FILED:               ' /-; ;z. ~(?.. I
500 Pearl Street
New York, NY 10007
                                                                                              MEMO ENDORSED
               Re:     United States v. Raheem Mack, 16-cr-311 (KMW)


Dear Judge Wood :

        I represent Raheem Mack, the defendant in the above-referenced case. As Your
Honor knows, Mr. Mack is on supervised release and is working full-time, contributing
productively to society and endeavoring to rebuild his life after his release from custody.
The only issue he has had on supervised release has been several instances of positive
drug tests for marijuana, for which he has agreed to attend outpatient treatment. I have
made inquiries of the Probation Department to determine to what extent those tests show
increasing or decreasing levels of marijuana metabolite that could indicate exposure to
second-hand smoke rather than marijuana use. I have asked the Probation Officer to
provide copies of their reports, but she has indicated that because these reports are court
records, an order is needed for the Probation Officer to provide them. Accordingly, I
respectfully request that the Court order the Probation Department to disclose the reports
of all of Mr. Mack's drug tests to the undersigned. I respectfully request that this order
apply on a historical as well as an ongoing basis so that defense counsel may provide an
informed position on this issue the Court, to the extent necessary going forward .

                                                 Respectfully submitted,

                                                        Isl
                                                 Noam Biale

                                                 Attorney for Raheem Mack


cc:    All counsel (via ECF)
       US Probation Officer Daveena Tumasar (via email)
                                                                                  6/21/21
                                                                       SO ORDERED: N.Y., N.Y.

              90 BROAD STREET       I   23RD FLOOR r ~ : - : ;£ ~4 ·m '                               tAlrrd
         WWW.SHERTREMONTE.COM            I   TEL. 212.202.2600   I   FAX.   21~ ~M. WOOD
                                                                                             U.S.D.J.
